DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It’s not clear what the scope and meaning of ‘recessed’ should include.  Although the written description uses the term,  the bullet is shown to consist of a generally convex lower portion.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Pat. No.6,213,697 to Uejima
Uejima ‘697 teaches limitations for a “self-undercut expansion anchor system for use in a pre- drilled bore hole” – as shown, “comprising: an anchor” – including 10,20
, “further comprised of at least two angular cutters positioned at a lower end of the anchor and separated by a slit, to cut through a material of the pre-drilled bore hole” – 30 wherein the cutters as shown to comprise several angles., “and, a bullet connected to the anchor” – 12, “to provide a surface on which the at least two angular cutters can expand and radially cut into the pre-drilled bore hole, wherein the lower end of the anchor expands radially over the bullet to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use, reference discloses same regardless.
As regards claim 2, reference teaches further limitation of “the at least two angular cutters have a sloped cutting surface, each of the sloped cutting surfaces having an optimal cutting angle theta, whereby theta is at least 5 degrees” – As shown in Fig 4, the leading edge of the cutter 30 has an angle with respect to the circumferential direction of rotational cutting use which is clearly greater than 5 degrees wherein broad recitation of theta has not patentably distinguished from the well known geometry of the prior art.  Alternatively, as shown in Fig 4, the leading surface of cutter 30 has an angle with respect to the longitudinal axis of the anchor’s insertion that is clearly greater than 5 degrees wherein it is again noted that the broad recitation of theta has not patentably distinguished from the well known geometry of the prior art.    
As regards claim 3, reference teaches further limitation of “the at least two angular cutters have two sloped cutting surfaces” – as shown in Fig 2 for example wherein the cutting edges form a cutting surface that is sloped with respect to the longitudinal axis of the assembly, “forming a notch” – shown to form/ing a notch in the material of the substrate into which they have cut.
As regards claim 5, reference teaches further limitation of “the anchor is further comprised of an annular 15WO 2019/218090PCT/CA2019/050685 recession to facilitate the spreading the cutters and spreading lamellae” – As best understood, the generally wide V-shaped circumferential recess defined between the cylindrical shaft and conical portion 12 anticipates broad limitation.
As regards claim 6, reference teaches limitations for a “self-undercut expansion anchor system for use in a pre- drilled bore hole, comprising: an anchor further comprised of at least two cutters, the at least two cutters connected to at least two corresponding spreading lamellae of the anchor, to cut through a material of the pre-drilled bore hole; and, a bullet connected to the anchor to provide a surface on which the at least two cutters and at least two spreading lamellae can expand and radially cut into the pre-drilled bore hole, wherein the lower end of the anchor expands radially over the bullet to set the system in the pre-drilled bore hole” – as shown, described, and otherwise addressed in greater detail herein above, “and wherein a wide edge of the at least two cutters is flush with slits of the anchor” – as shown. 
As regards claim 7, reference teaches further limitation of “the at least two cutters are further comprised of a wide edge and a narrow edge” – the outer and inner edge as shown in Fig 4, “the cutters positioned below the two spreading lamellae” – as shown in Fig 3. 
As regards claim 8, reference teaches further limitation of “the anchor is further comprised of at least two slits, and wide edge of the at least two cutters is flush with the at least two slits” – as shown from a comparison of the figures. 
As regards claim 9, reference teaches further limitation of “spaces are provided between the at least two cutters and the bullet to eliminate friction between the 16WO 2019/218090PCT/CA2019/050685 at least two cutters and the bullet during expansion of the self-undercut expansion anchor system” – as shown in Fig 2 wherein claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974). 
As regards claim 10, reference teaches further limitation of “an outer periphery of the wide edge of the cutters is the same width as a diameter of an upper portion of the anchor” – as shown in Fig 1. 
As regards claim 11, reference teaches further limitation of “an outer periphery of the wide edge of the cutters extends beyond the at least two spreading lamellae” – as shown in Fig 2.  
As regards claim 12, reference teaches further limitation of “each of the at least two cutters are further comprised of a curved inner surface” – a radially inner surface of the cutter as shown.  
As regards claim 13, reference teaches further limitation of “the at least two slits terminate in an opening to facilitate spreading of the at least two spreading lamellae” – the opening at the bottom of slits as shown in Fig 3 anticipates broad limitation. 
As regards claim 15, reference teaches further limitation of “the bullet is further comprised of a recessed lower portion” – As best understood, the generally wide V-shaped circumferential recess defined between the cylindrical shaft and conical portion 12 anticipates broad limitation.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Pat. Application Publication No.2018/0258972 to Pregartner.
Pregartner ‘972 teaches limitations for a “self-undercut expansion anchor system for use in a pre- drilled bore hole” – as shown, “comprising: an anchor” – including 200,300, “further comprised of at least two angular cutters positioned at a lower end of the anchor and separated by a slit, to cut through a material of the pre-drilled bore hole” – including end portion of 250A-D having a geometry including a plurality of angles, “and, a bullet connected to the anchor” – 300, “to provide a surface on which the at least two angular cutters can expand and radially cut into the pre-drilled bore hole, wherein the lower end of the anchor expands radially over the bullet to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use, reference discloses same regardless.
As regards claim 2, reference teaches further limitation of “the at least two angular cutters have a sloped cutting surface, each of the sloped cutting surfaces having an optimal cutting angle theta, whereby theta is at least 5 degrees” – As shown, the cutter has edges having an angle with respect to the longitudinal axis of the anchor’s insertion that is clearly greater than 5 degrees wherein the broad recitation of theta has not patentably distinguished from the well known geometry of the prior art.    
As regards claim 3, reference teaches further limitation of “the at least two angular cutters have two sloped cutting surfaces” – as shown, “forming a notch” – the notch between adjacent cutters anticipates broad limitation.  
As regards claim 4, reference teaches further limitation of “the anchor is further comprised of at least two slits, the at least two slits running up along a length of the anchor, from a lower end of the anchor until approximately halfway up the anchor” – as shown in Fig 5 for example.  
As regards claim 5, reference teaches further limitation of “the anchor is further comprised of an annular 15WO 2019/218090PCT/CA2019/050685 recession to facilitate the spreading the cutters and spreading lamellae” – as shown at 256 in Fig 5C for example.
As regards claim 6, reference teaches limitations for a “self-undercut expansion anchor system for use in a pre- drilled bore hole, comprising: an anchor further comprised of at least two cutters, the at least two cutters connected to at least two corresponding spreading lamellae of the anchor, to cut through a material of the pre-drilled bore hole; and, a bullet connected to the anchor to provide a surface on which the at least two cutters and at least two spreading lamellae can expand and radially cut into the pre-drilled bore hole, wherein the lower end of the anchor expands radially over the bullet to set the system in the pre-drilled bore hole” – as shown, described, and otherwise addressed in greater detail herein above, “and wherein a wide edge of the at least two cutters is flush with slits of the anchor” – as shown. 
As regards claim 7, reference teaches further limitation of “the at least two cutters are further comprised of a wide edge and a narrow edge” – the radially outer and inner edges as shown, “the cutters positioned below the two spreading lamellae” – as shown. 
As regards claim 8, reference teaches further limitation of “the anchor is further comprised of at least two slits, and wide edge of the at least two cutters is flush with the at least two slits” – as shown from a comparison of the figures. 
As regards claim 9, reference teaches further limitation of “spaces are provided between the at least two cutters and the bullet to eliminate friction between the 16WO 2019/218090PCT/CA2019/050685 at least two cutters and the bullet during expansion of the self-undercut expansion anchor system” – as shown in Fig 8D for example.
As regards claim 10, reference teaches further limitation of “an outer periphery of the wide edge of the cutters is the same width as a diameter of an upper portion of the anchor” – as shown in Fig 5B for example. 
As regards claim 11, reference teaches further limitation of “an outer periphery of the wide edge of the cutters extends beyond the at least two spreading lamellae” – as shown in Fig 8D particularly.  
As regards claim 12, reference teaches further limitation of “each of the at least two cutters are further comprised of a curved inner surface” – a radially inner surface of the cutter as shown.  
As regards claim 13, reference teaches further limitation of “the at least two slits terminate in an opening to facilitate spreading of the at least two spreading lamellae” – 256. 
As regards claim 14, reference teaches further limitation of “the bullet has a threaded center” – at 322.
As regards claim 15, reference teaches further limitation of “the bullet is further comprised of a recessed lower portion” – As best understood, the generally wide V-shaped circumferential recess defined between the cylindrical shaft and conical portion anticipates broad limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,921,733 discloses a similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677